Citation Nr: 0507136	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  94-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic left ankle 
puncture wound residuals.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

3.  Entitlement to service connection for a chronic right ear 
disorder to include eardrum puncture residuals.  

4.  Entitlement to service connection for a chronic 
post-operative cardiovascular disability to include coronary 
artery disease, posterior communicating artery aneurysm 
repair residuals, right craniotomy residuals, and 
endarterectomy residuals.  

5.  Entitlement to an initial compensable disability 
evaluation for the veteran's right knee lesion residuals.  

6.  Entitlement to an effective date prior to June 5, 2000, 
for the award of a total rating for compensation purposes 
based on individual unemployability.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1956 to October 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for chronic left ankle wound residuals, 
chronic bilateral hearing loss disability, a chronic right 
ear disorder to include eardrum puncture residuals, chronic 
right knee wound residuals, and a chronic heart disorder.  

In March 1992, the RO granted service connection for a right 
knee lesion and assigned a noncompensable evaluation for that 
disability.  

In May 1992, the veteran submitted a notice of disagreement 
with the denial of service connection for chronic left ankle 
wound residuals, chronic bilateral hearing loss disability, a 
chronic right ear disorder, and a chronic heart disorder and 
an initial compensable evaluation for his right knee 
disability.  

In June 1992, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative which addressed 
the issues of service connection for chronic left ankle wound 
residuals, chronic bilateral hearing loss disability, and a 
chronic heart disorder and an initial compensable evaluation 
for the veteran's right knee disability.  

In February 1993, the veteran submitted an Appeal to the 
Board (VA Form 1-9) with the denial of service connection for 
chronic left ankle wound residuals, chronic bilateral hearing 
loss disability, and a chronic heart disorder and a 
compensable evaluation for his right knee disability.  

In July 1993, the RO denied service connection for coronary 
artery disease.  

In May 1994, the RO denied service connection for posterior 
communicating artery aneurysm repair residuals and right 
craniotomy residuals. 

In June 1998, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  

In August 1999, the RO increased the evaluation for the 
veteran's post-traumatic stress disorder (PTSD) from 10 to 30 
percent.  

In February 2000, the RO denied a total rating for 
compensation purposes based on individual unemployability.  

In May 2000, the veteran submitted a notice of disagreement 
with the denial of a total rating for compensation purposes 
based on individual unemployability.  

In May 2000, the RO issued a SOC which addressed the issue of 
the veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability.  

In June 2001, the Board remanded the veteran's claims to the 
RO for additional action.  

In August 2002, the RO, in pertinent part, increased the 
evaluation for the veteran's PTSD from 30 to 70 percent; 
granted a total rating for compensation purposes based on 
individual unemployability; and effectuated the awards as of 
June 5, 2000.  

In October 2002, the veteran submitted a notice of 
disagreement with the assignment of a 70 percent evaluation 
for his PTSD and June 5, 2000, as the effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability.  

In February 2003, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of an 
increased evaluation for the veteran's PTSD and an earlier 
effective date for the award of a total rating for 
compensation purposes based on individual unemployability.  

In April 2003, the veteran submitted an Appeal to the Board 
(VA Form 9) from the denial of an earlier effective date for 
the award of a total rating for compensation purposes based 
on individual unemployability.  The veteran is represented in 
this matter by the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial compensable evaluation for 
the veteran's right knee lesion.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.   

For the reasons and bases addressed below, service connection 
for chronic left ankle puncture wound residuals is GRANTED.  

The issues of the veteran's entitlement to service connection 
for chronic bilateral hearing loss disability, a chronic 
right ear disorder to include eardrum puncture residuals, and 
a chronic post-operative cardiovascular disability to include 
coronary artery disease, posterior communicating artery 
aneurysm repair residuals, right craniotomy residuals, and 
endarterectomy residuals; an initial compensable evaluation 
for his right knee lesion residuals; and an effective date 
prior to June 5, 2000, for the award of a total rating for 
compensation purposes based on individual unemployability are 
REMANDED to the RO or the Appeals Management Center (AMC).  
The VA will notify the veteran if further action is required 
on his part.  

The veteran did not perfect a substantive appeal from the 
denial of a 100 percent schedular evaluation for his PTSD.  
Therefore, the issue is not on appeal and will not be 
addressed below.  


FINDING OF FACT

Chronic left ankle puncture wound residuals were initially 
manifested during active service.  


CONCLUSION OF LAW

Chronic left ankle puncture wound residuals were incurred 
during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Left Ankle

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

An August 1976 Army clinical documentation conveys that the 
veteran received a left ankle puncture wound when a piece of 
lumber with a nail in it struck his lower extremity.  On 
examination, the veteran exhibited a puncture wound with an 
associated bruise over the left inner ankle.  

At the June 1998 hearing before a VA hearing officer, the 
veteran testified that he sustained a left ankle puncture 
wound when he was hit by a piece of lumber with a nail in it.  
He stated that he had been diagnosed with chronic left ankle 
puncture wound residuals in the 1980's.  

The veteran's service medical records reflect that he 
sustained a left ankle puncture wound which necessitated 
medical treatment.  He testified on appeal that he was 
diagnosed with chronic left ankle puncture wound residuals in 
the 1980's.  In the absence of any competent evidence to the 
contrary, the Board finds that service connection for chronic 
left ankle puncture wound residuals is now warranted.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the issue of the 
veteran's entitlement to service connection for chronic left 
ankle wound residuals, the Board observes that the RO issued 
a VCAA notice to the veteran in July 2001 which informed him 
of the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
The veteran was afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  While the 
VCAA notice provided to the veteran does not strictly comply 
with the Court's guidelines as set forth in Pelegrini, the 
Board finds that such deficiency is not prejudicial to the 
veteran given the favorable resolution of his claim above.  


ORDER

Service connection for chronic left ankle puncture wound 
residuals is GRANTED.  


REMAND

The veteran's service medical records indicate that he was 
found to have left ear high frequency hearing loss in May 
1976.  The documentation also reflects that he was treated 
for right ear infections on several occasions.  The veteran 
has not been afforded a VA examination for compensation 
purposes which encompasses his alleged chronic hearing loss 
disability and right ear disorder.  

Service connection is currently in effect for hypertension 
evaluated as 20 percent disabling.  The multiple VA 
cardiovascular examinations for compensation purposes of 
record do not address the etiology of the veteran's 
post-operative cardiovascular disabilities and/or whether 
there is a relationship between the claimed disorders and his 
service-connected hypertension.  

The Board observes that that the veteran was last afforded a 
VA examination for compensation purposes which addressed his 
right knee disability in August 1995.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional VA examination 
would be helpful to resolve the issues raised by the instant 
appeal.  

The veteran has submitted a timely notice of disagreement 
with the denial of service connection for a chronic right ear 
disorder to include eardrum puncture residuals.  The RO has 
not issued a SOC or a supplement statement of the case (SSOC) 
to the veteran and his accredited representative which 
addresses that issue.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

The Board finds that both the issue of service connection for 
a chronic right ear disorder and the certified issues of 
service connection for chronic bilateral hearing loss 
disability and a chronic post-operative cardiovascular 
disability and an initial compensable evaluation for the 
veteran's right knee disability to be inextricably 
intertwined with the certified issue of the veteran's 
entitlement to an effective date prior to June 5, 2000, for 
the award of a total rating for compensation purposes based 
on individual unemployability given that determinations as to 
total ratings under 38 C.F.R. § 4.16 require an accurate 
assessment of the industrial and functional impairment 
associated with all of the veteran's service-connected 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Accordingly, this case is REMANDED for the 
following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his alleged chronic bilateral 
hearing loss disability and right ear 
disorder, post-operative cardiovascular 
disabilities, and service-connected right 
knee disability.  All indicated tests and 
studies must be accomplished and the 
findings then reported in detail.  

a.  The examiner or examiners must 
advance an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic hearing 
loss, right ear, and/or 
cardiovascular disability had its 
onset during active service; is 
etiologically related to the 
veteran's inservice combat noise 
exposure; is in any other way 
causally related to active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected hypertension and 
other disabilities?  

b.  The examiner or examiners must 
identify the limitation of activity 
imposed by the veteran's 
service-connected right knee 
disability and any associated pain 
with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner 
or examiners should fully describe 
any weakened movement, excess 
fatigability, and incoordination 
present.  Determinations on whether 
the veteran exhibits pain with use 
of the right knee should be noted 
and described.  If feasible, the 
determinations concerning pain, 
weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination 
is not feasible, this should be 
stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion 
as to the impact of the veteran's 
right knee disability upon his 
vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

2.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of service connection 
for a chronic right ear disorder to 
include eardrum puncture residuals.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC. 

3.  Then readjudicate the veteran's 
entitlement to service connection for 
both chronic bilateral hearing loss 
disability and a chronic post-operative 
cardiovascular disability to include 
coronary artery disease, posterior 
communicating artery aneurysm repair 
residuals, right craniotomy residuals, 
and endarterectomy residuals; an initial 
compensable evaluation for his right knee 
lesion; and effective date prior to June 
5, 2000, for the award of a total rating 
for compensation purposes based on 
individual unemployability with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2004); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

4.  The claims folder arrived at the 
Board in a complete state of disarray.  
Proper adjudication of this claim, open 
since 1992, requires that the file be 
placed in an orderly sequence.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


